DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.

Response to Arguments
This Office action is in response to the applicant’s communication filed on 7/18/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant's arguments, see page 6, allege that the previously rejected claims are clearly directed “to a bloodless method of male castration and docking of animals”.  In response to Applicant's argument that the prior art of record does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., method steps for bloodless male castration and docking of animals) are not stated in the claims.  It is noted that independent claim 21 is a device claim for a ligation device and independent claim 21 is not a method claim as incorrectly argued by Applicant.  Therefore, it is irrelevant whether the prior art references includes those method steps or not.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Still further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art device of record discloses and/or teaches all of the structural features of the present invention and is fully capable of performing the intended use (Hoffman expressly discloses ([0035]) the diameter of its ligation band system to include 13 mm (=1.3 cm) which is fully capable of castration/docking of animals such as small rodents, small lizards, and the like if one so desires).  For at least these reasons, Applicant’s arguments are not persuasive.
Applicant's arguments, see page 7, allege that the prior art of record is not analogous art.  In response to Applicant's argument that Hoffman and Weber is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the device of independent claim is a ligation band and both Hoffman and Weber each are in the field of applicant’s endeavor and reasonably pertinent to the particular problem with which the applicant was concerned.  Hoffman expressly discloses ligation bands and delivery systems thereof and is directly pertinent to the problem of removing tissue from an animal via ligation bands (as shown in Figs. 1A-7B; see Abstract).  Likewise, Weber expressly teaches ligatures, ligation devices, and drug coating thereof and is directly pertinent to the problem of painlessly removing tissue from an animal via ligation devices ([0028]; [0089]).  For at least these reasons, Applicant’s arguments are not persuasive.
Applicant's arguments, see page 7, alleges that the prior art of record fails to disclose or teach increasing the size of the ligation bands.  In response to Applicant's argument that the prior art of record does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., specific larger sizes of ligation bands) are not stated in the claims.  Therefore, it is irrelevant whether the reference includes those features or not.  Additionally, as already noted above, Hoffman expressly discloses ([0035]) the diameter of its ligation band system to include 13 mm (=1.3 cm) which is fully capable of castration/docking of animals such as small rodents, small lizards, and the like if one so desires.  Therefore, the prior art of record already satisfies any generic size requirements that might potentially be inferred into the device of claim 21.  Additionally and/or in the alternative, when a device is disclosed and/or taught by the prior art, any simple change in dimension is obvious since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  For at least these reasons, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
Claims 21-25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 2006/0259041) in view of Weber (US 2010/0233227) and McBride-Sakal et al. (US 2003/0012806).
Hoffman discloses (see Figs. 1A-7B) a ligation system and band comprising the following claim limitations:
(claim 21) a ligation band (210, Fig. 2; [0033]) configured for (i.e. capable of) bloodless male castration and docking of animals (Hoffman expressly discloses ([0035]) the diameter of its ligation band system to include 13 mm (=1.3 cm) which is fully capable of castration/docking of animals such as small rodents, small lizards, and the like if one so desires) comprising an elastomeric material in a form of a round band (210, Fig. 2; [0033]) or an elongate round tube;
(claim 22) wherein the ligation apparatus is configured for use with an applicator tool (10) (as shown in Figs. 1A-1B and 7A-7B; endoscope applicator expressly deploys ligating bands);
(claim 23) wherein the elastomeric material is sized and shaped for use as a ligature band (as shown in Figs. 7A-7B; [0053]); and
(claim 33) wherein the elastomeric material is one of a natural rubber ([0036]; rubber ligating bands 210 expressly disclosed), a synthetic rubber, a silicone, a polybutadiene, a polyisoprene, a polychloroprene, a nitrile, a poly(styrene-butadiene- styrene) (SBS), a styrene-ethylene-butyiene-styrene (SEBS), an ethylene-propylene- diene monomer rubber (EPDM), a polyurethane, and combinations thereof.
Hoffman, as applied above, discloses a ligation system and band comprising all the limitations of the claim except having a plurality of agents infused into the band with the plurality of agents including one or more anesthetics, one of a skin permeation enhancer or a skin penetration enhancer, wherein the anesthetic is lidocaine and the skin permeation enhancer is isopropyl myristate, and additionally comprising one of more of meloxicam, bupivacaine, and levobupivacaine.  
However, Weber teaches systems and methods of coating medical devices including clips, rings, ligature and other ligating devices (see Abstract; [0006]; [0028]; [0033]) with lidocaine ([0089]; anesthetic agents such as lidocaine expressly taught), isopropyl myristate ([0076]; layer of isopropyl myristate expressly taught), and additionally coated with one of more of meloxicam, bupivacaine (anesthetic agents such as bupivacaine expressly taught), and levobupivacaine in order to beneficially provide drug layers that provide insensitivity to pain ([0089]) and avoid formation of decomposition products that might otherwise interfere with the local environment ([0007]; [0074]-[0076]), respectively.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Hoffman to have the ligation band coated with lidocaine, isopropyl myristate, and additionally coated with one of more of meloxicam, bupivacaine, and levobupivacaine in order to beneficially provide drug layers that provide insensitivity to pain ([0089]) and avoid formation of decomposition products that might otherwise interfere with the local environment, as taught by Weber.  However, Hoffman in view of Weber fails to expressly disclose or teach the ligation band having the agents infused within the band (i.e. not merely coated onto the band).
McBride-Sakal teaches (see Fig. 1) a similar ligation band (10, Fig. 1) comprising specific therapeutic agents incorporated either onto or into the ligation band ([0014]).  Accordingly, McBride-Sakal expressly teaches that it is known that coating therapeutic agents onto a ligation band and impregnating therapeutic agents into a ligation band are elements that are functional equivalents for providing the release of the therapeutic agents from a ligation band for treating the ligated tissue and/or surrounding tissue ([0014]; “impregnate” is defined as “to cause to be filled, imbued, permeated, or saturated”; see https://www.merriam-webster.com/dictionary/impregnate).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the impregnation of therapeutic agents into a ligation band taught by McBride-Sakal for the coating of therapeutic agents onto a ligation band of Hoffman in view of Weber because both elements were known equivalents for providing the release of the therapeutic agents from a ligation band for treating the ligated tissue and/or surrounding tissue within the ligation band art.  The substitution would have resulted in the predictable results of providing the release of the therapeutic agents for treating the ligated tissue and/or surrounding tissue to the device of Hoffman in view of Weber.

Claims 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Weber and McBride-Sakal as applied to claim 21 above, and further in view of Mansouri et al. (US 2005/0271694).
Hoffman in view of Weber and McBride-Sakal, as applied above, teaches a ligation band comprising all the limitations of the claim except for the elastomeric material being additionally infused with a skin permeation enhancer comprising a fatty acid ester; one or more antimicrobial agents comprising gentian violet; one or more antibiotics; one or more anti-inflammatories comprising ibuprofen, dexamethasone or prednisolone; one or more hormones comprising hydrocortisone; one or more chemical indicators comprising gentian violet; one or more vasoconstrictor agents comprising thromboxane; and combinations thereof.  
Weber expressly teaches systems and methods of coating medical devices including clips, rings, ligature and other ligating devices (see Abstract; [0006]; [0028]; [0033]) with a skin permeation enhancer comprising a fatty acid ester ([0076]; layer of fatty acid ester expressly taught); one or more antibiotics ([0091]); one or more anti-inflammatories comprising ibuprofen, dexamethasone or prednisolone ([0089]; [0091]); one or more hormones comprising hydrocortisone ([0091]); one or more vasoconstrictor agents comprising thromboxane ([0091]); and combinations thereof in order to beneficially avoid formation of decomposition products that might otherwise interfere with the local environment ([0007]; [0074]-[0076]); inhibit or kill microorganisms ([0091]); inhibit inflammation and pain ([0089]; [0091]); and improve prothrombic properties ([0091]), respectively.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the device of Hoffman in view of Weber and McBride-Sakal to have the ligation device coated (or impregnated, as expressly taught by McBride-Sakal) with a skin permeation enhancer comprising a fatty acid ester; one or more antibiotics; one or more anti-inflammatories comprising ibuprofen, dexamethasone or prednisolone; one or more hormones comprising hydrocortisone; one or more vasoconstrictor agents comprising thromboxane; and combinations thereof in order to beneficially avoid formation of decomposition products that might otherwise interfere with the local environment; inhibit or kill microorganisms; inhibit inflammation and pain; and improve prothrombic properties, respectively, as taught by Weber.  Hoffman in view of Weber and McBride-Sakal fails to expressly teach at least one antimicrobial agent and chemical indicator comprising gentian violet.
However, Mansouri expressly teaches similar systems and methods of coating implantable devices having at least one antimicrobial agent and chemical indicator comprising gentian violet (see claim 29; [0013]; [0018]) in order to beneficially inhibit the growth of bacterial and fungal organisms ([0002]; [0010]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Hoffman in view of Weber and McBride-Sakal to have at least one antimicrobial agent and chemical indicator comprising gentian violet coated onto the band (or impregnated, as expressly taught by McBride-Sakal) in order to beneficially inhibit the growth of bacterial and fungal organisms, as taught by Mansouri.

Allowable Subject Matter
Claims 34 and 36-39 are allowed.
The following is an examiner’s statement of reasons for allowance: the art of record does not teach or render obvious a method as claimed that includes, in combination with the claim(s) as a whole, the steps of preparing a solution with the claimed components thereof, submerging the band in the solution to infuse the band with the solution, removing the band from the solution, and drying the band to remove the solvent and leave the solution components distributed within and throughout the band.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771